KHOUZAM, Judge.
R.C. appeals an order placing his two daughters, T.C. and R.B., in a permanent guardianship1 and terminating the supervision of the Department of Children and Family Services. The Department correctly concedes error because the order failed to contain written findings as required by section 39.6221(2), Florida Statutes (2007).
The Department also concedes that, even if the trial court’s order complied ■with section 39.6221(2), the evidence was insufficient to support the placement of the children in a permanent guardianship. We agree. See C.A. v. Dep’t of Children & Families, 988 So.2d 1247, 1249 (Fla. 4th DCA 2008) (holding that trial court’s finding must be supported by competent substantial evidence). Accordingly, we reverse the order placing the children in a permanent guardianship and remand for further proceedings.
Reversed and remanded.
ALTENBERND and CRENSHAW, JJ., Concur.

. Although R.C. characterizes the order appealed as terminating his parental rights, his parental rights were not terminated.